WiNSlow, C. J.
This is an appeal from a judgment awarding a peremptory writ of mandamus against a village *137clerk commanding him to issue to tbe relator a village order for $49 for labor performed in. graveling one of tbe highways of tbe village, tbe claim having been duly presented and allowed by tbe village board before tbe commencement of tbe action.
Tbe village was operating under tbe general charter law, and two questions are presented: First. Was it necessary to proceed by petition and assessment against adjoining property under sec. 905, Stats. (1898) ? Second. Was it necessary that tbe work be let to tbe lowest bidder under sec. 921, Stats. (1898) ? Both questions were answered in tbe negative by tbe trial court, and we think properly so.
Tbe facts were that tbe village board appointed a street commissioner and authorized him to hire men and teams and do general highway work under tbe orders of tbe board, that tbe commissioner employed tbe relator and three other men with teams by tbe day, and proceeded to fill up boles and turnpike up tbe main street of the village for a distance of seventy rods with gravel hauled from a pit owned by tbe village, at a total expense of $217.75, tbe relator’s bill amounting to $49. Under tbe decision of tbe court in McCullough v. Campbellsport, 123 Wid. 334, 101 N. W. 709, tbe village board bad authority to do this and defray tbe expense from tbe general highway funds of tbe village created by secs. 911, 912, Stats. (1898).
As to tbe second question, sec. 921, Stats. (1898), provides that “all contracts for tbe performance of any work in any such village exceeding fifty dollars” shall be let to tbe lowest bidder. Upon this point it is sufficient to say that tbe board made no contract with tbe relator for work exceeding $50, nor do we regard tbe section as preventing tbe repair of highways by tbe employment of men and teams by day’s work, even though tbe total expense of tbe entire work may exceed $50.
By the Court.- — Judgment affirmed.